





Exhibit 10.1
AMENDMENT SIX
TO
CONAGRA FOODS, INC. AMENDED AND RESTATED
VOLUNTARY DEFERRED COMPENSATION PLAN
(January 1, 2009 Restatement)
WHEREAS Conagra Brands, Inc., formerly known as ConAgra Foods, Inc. (the
“Company”) sponsors the ConAgra Foods, Inc. Amended and Restated Voluntary
Deferred Compensation Plan (the “Plan”); and
WHEREAS, the Plan was most recently amended and restated effective January 1,
2009; and
WHEREAS the Company, by means of an Employee Matters Agreement between the
Company and Lamb Weston Holdings, Inc., approved the participation by certain
employees of Lamb Weston Holdings, Inc. and its affiliates in the Plan, and the
transfer of certain Plan liabilities in connection with the spin-off of Lamb
Weston, Inc. from the Company; and
WHEREAS, the Company, by action of the Human Resource Committee of the Board of
Directors of the Company (the “Committee”) has the authority, pursuant to
Section 8.1 of the Plan, to amend the Plan from time to time in its discretion;
and
WHEREAS, the Committee desires to amend the Plan to: (1) provide for
participation in the Plan by certain employees of Lamb Weston Holdings and its
affiliates; (2) reflect the transfer of liabilities for Lamb Weston Holdings,
Inc. employees in connection with the spinoff of Lamb Weston, Inc. (“Lamb
Weston”) on November 9, 2016, through a distribution of 100% of the Company’s
interest in Lamb Weston to holders of shares of the Company’s common stock,
resulting in the formation of Lamb Weston Holdings, Inc.; and (3) incorporate
the Company’s name change into the Plan.
NOW, THEREFORE, the Plan is amended, effective as of the dates set forth herein,
in the following respects:
1.The name of the Plan is amended, effective November 10, 2016, to read “Conagra
Brands, Inc. Amended and Restated Voluntary Deferred Compensation Plan,” and all
other references to ConAgra Foods, Inc. (or ConAgra) in the Plan will mean
Conagra Brands, Inc. (or Conagra), unless the context clearly requires a
different meaning.


2.Article II of the Plan is amended, effective November 10, 2016, by adding a
paragraph at the end thereof to read as follows:


“Notwithstanding the preceding paragraph, effective November 10, 2016, except as
set forth in Schedule 1.1 of the Employee Matters Agreement between the Company
and Lamb Weston Holdings, Inc. (“Lamb Weston”), dated as of November 8, 2016,
each Participant employed by Lamb Weston or any affiliate of Lamb Weston shall
be eligible to participant in the Plan through December 31, 2016.”





--------------------------------------------------------------------------------





3.The second sentence of Section 6.2 of the Plan is amended, effective
January 1, 2016, to read as follows:


“If ConAgra Stock is selected by a Participant, then the number of shares of
ConAgra Stock that equals the phantom shares credited under the Plan may be
deposited in the trust described in Section 6.4 below.”
4.Section 7.4 of the Plan is amended, effective January 1, 2017, by adding the
following at the end thereof:


“Effective January 1, 2017, except as set forth in Schedule 1.1 of the Employee
Matters Agreement between the Company and Lamb Weston Holdings, Inc. (“Lamb
Weston”), dated as of November 8, 2016, the Company’s payment obligations with
respect to each Participant employed by Lamb Weston or any affiliate of Lamb
Weston shall be transferred to and assumed by Lamb Weston in accordance with the
Employee Matters Agreement between the Company and Lamb Weston, dated as of
November 8, 2016, and shall be paid pursuant to a substantially similar,
nonqualified plan adopted by Lamb Weston or its affiliate.”


IN WITNESS WHEREOF, the Company has caused this Amendment Six to be executed on
its behalf, by its officer duly authorized, this 22nd day of December, 2016.


 
CONAGRA BRANDS, INC.
 
By: Ryan Egan________________________
        Vice President of Human Resources















































2



